Citation Nr: 1639440	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to August 1970.  He is in receipt of the Purple Heart and Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2014, the Board remanded this matter for additional development.

In June 2016, the Veteran filed claims of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, to include as secondary to herbicide exposure, as well as entitlement to an increased evaluation for service-connected coronary artery disease.  Those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Additional evidence was associated with the record in July and August 2016.  In August 2016, the Veteran's representative submitted a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter dated in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  

VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  With regard to the present claim for entitlement to service connection for bilateral hearing loss, the Board did not seek additional clarification of the private audiogram from November 1994 that was provided in graph form.  However, as discussed below, evidence of record already clearly shows the Veteran experiences bilateral hearing loss for VA purposes.  The audiogram showed bilateral hearing loss for both ears.  In addition, competent and persuasive evidence of record analyzed in detail below shows that the Veteran's current bilateral hearing loss was not incurred as a result of events during active service.

The Veteran was also provided with a VA examination in June 2010 and medical opinion in October 2014 in conjunction with the service connection claim on appeal to clarify the nature and etiology of his claimed bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the June 2010 medical examination and October 2014 opinion obtained by VA were adequate, as it each based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In written statements of record, the Veteran has claimed entitlement to service connection for bilateral hearing loss, asserting that he was exposed to high levels of noise working around large artillery guns during his active service.  He has reported having problems with his hearing since service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 revealed that his military occupational specialty was Rifleman.  

Despite the Veteran's reports of an onset of his claimed bilateral hearing loss during his service, service treatment records associated with the record are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  See also McKinney v. McDonald, 28 Vet. App. 15 (2016).

In the Veteran's May 1966 pre-enlistment service examination report, the Veteran's ears were normal on clinical evaluation.  Pure tone thresholds, in decibels, were as follows in the audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-10 (0)
N/A
10 (15)
LEFT
15 (30)
10 (20)
0 (10)
N/A
15 (20)

(Note: The May 1966 audiometric test results were reported in standards set forth by the American Standards Association (ASA). The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses above.)

On separation examination in July 1970, the Veteran's hearing was found to be normal on examination.  However, there was a slight upward shift in his audiometric findings since his enlistment examination.  


Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
10
15
20
15

Post-service private treatment reports from Beltone showed findings of bilateral hearing loss in November 1994.  Pure tone thresholds were reported in graph form.

VA treatment notes dated from 2009 to 2016 reflected complaints and findings of bilateral hearing loss as well as showed he was fitted for hearing aids.  

A January 2010 VA audiology evaluation report showed pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
15
65
60
LEFT
10
15
30
60
65

In a June 2010 VA audiological examination report, the Veteran reported serving as a rifleman and drill sergeant during his period of combat service in Vietnam.  Following service, he stated that he worked for 20 years as a truck driver and was exposed to related noise.  His past recreational history was positive for hunting.  He was currently employed as a minister and denied any occupational noise exposure. 

Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
20
70
70
LEFT
15
15
30
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  

After review of the claims file and examining the Veteran, the examiner diagnosed normal to severe bilateral sensorineural hearing loss.  He opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of noise exposure encountered during service.  He noted that there was documentation of normal hearing thresholds in both ears during service and through the time of separation in July 1970.  He also indicated that the Veteran presented a positive history of civilian occupational noise history, as he was employed as a truck driver for 20 years after separation from service.  The examiner found no evidence of chronicity or continuity of care regarding hearing loss for at least three decades following separation from service, and he stated that review of the service treatment records yielded no documentation of any medical information that would support the conclusion that hearing loss was due to service.

In an October 2014 VA medical opinion, the examiner noted her review of the record and opined that it was less likely as not that Veteran's hearing loss was affected by noise exposure on active duty.  It was noted that there was no significant shift in hearing from 1966 enlistment to 1970 separation when looking at thresholds given, regardless of ASA or ISO.  In the cited rationale, the examiner noted that there was normal hearing at entrance and separation with no significant shift in hearing, which was evidence of no permanent auditory damage on active duty.  The examiner indicated that there was no report of hearing loss in the Veteran's service treatment record.  Although excessive noise exposure on active duty was conceded, and the relationship of noise and auditory damage and hearing loss was well documented, there was no evidence of auditory damage or acoustic trauma, which was not the same as noise exposure.  The examiner noted that there must be a nexus of auditory damage to relate current hearing loss to noise on active duty and that the evidence does not support a nexus in this case.  Citing to Institute of Medical (IOM) panel findings, the examiner concluded that noise exposure can be conceded by MOS or combat noise.  However, the examiner noted that acoustic trauma was injury to the auditory system by noise, which cannot be conceded by only the presence of noise.  Finally, the examiner indicated that not every person exposed to damaging noise levels will experience acoustic trauma or auditory damage.

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  As an initial matter, there is no factual basis in the record that bilateral hearing loss was incurred during service, or that bilateral hearing loss was manifested as a chronic disease within a year after his discharge from service in 1970.  Available service treatment records associated with record are negative for a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

Post-service medical evidence of record first showed findings of bilateral hearing loss in 1994, decades after the Veteran's separation from active service in 1970.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of a disorder). 

Post-service medical evidence of record showed a current diagnosis of bilateral hearing loss.  In addition, evidence of record shows that this combat Veteran was exposed to loud noises during service.  However, the record does not include any probative evidence of a causal relationship between the Veteran's bilateral hearing loss and his active military service, to include conceded in-service noise exposure.  In fact, in the June 2010 VA examination report and October 2014 VA medical opinion discussed at length above, the examiners specifically opined that the Veteran's hearing loss was less likely as not related to service.  The examiners provided a complete rationale for the stated opinion, citing to a detailed review of the evidence of record, medical treatise evidence from IOM, and clearly acknowledging the Veteran's asserted in-service noise exposure was positive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the June 2010 and October 2014 VA examiners.

The only evidence to support the Veteran's contentions that his bilateral hearing loss was incurred as a result of noise exposure during his period of active duty is his own statements made in support of his claim for VA service-connected compensation.  The statements from the Veteran are not competent evidence to establish the etiology of his current bilateral hearing loss.  Evidence of the etiology of the Veteran's bilateral hearing loss requires medical diagnosis based on diagnostic testing, which the Veteran and his representative are not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Veteran's statements are competent evidence as to observable symptomatology, including decreased hearing acuity.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's bilateral hearing loss was incurred during or as a result of service draw medical conclusions which he is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral hearing loss falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


